Casey, J.
Appeal from a judgment of the Supreme Court *768(Bradley, J.), entered April 20, 1992 in Albany County, which dismissed petitioners’ application, in a proceeding pursuant to CPLR article 78, to review respondents’ determination denying petitioners a permit to conduct their 1992 Earth Day Festival.
In this proceeding petitioners seek to annul respondents’ determination which denied petitioners’ request for a permit to conduct their 1992 Earth Day Festival in Washington Park in the City of Albany on April 26, 1992. Inasmuch as the rights of the parties concerning the permit application can no longer be directly affected by the determination of this appeal, the matter is moot (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714; see also, Matter of Gold-Greenberger v Human Resources Admin., 77 NY2d 973). Nor does this case meet the criteria for an exception to the mootness doctrine set forth in Matter of Hearst Corp. v Clyne (supra, at 714-715). Although there is a possibility of repetition and petitioners’ challenge to the validity of the City ordinance provision raises a significant question not previously passed on, there is nothing in the record to suggest that this case involves a phenomenon typically evading review (see, Matter of Gold-Greenberger v Human Resources Admin., supra; Matter of Roadway Express v Commissioner of N. Y. State Dept. of Labor, 66 NY2d 742).
Weiss, P. J., Mikoll, Crew III and Mahoney, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.